Filed 2/3/21 Kapoor v. Laserway Management CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 SHALINI KAPOOR,                                                        B298014

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. BC701931)
           v.

 LASERWAY MANAGEMENT, et al.,

           Defendants and Appellants.



      APPEAL from an order of the Superior Court of
Los Angeles County, Randolph Hammock, Judge. Affirmed.
      Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg,
& Rhow, Naeun Rim, Paul S. Chan for Defendants and
Appellants.
      Skiermont Derby, Paul B. Derby, Mane Sardaryan and
Hajir Ardebili for Plaintiff and Respondent.
      Shalini Kapoor, M.D., entered into a “Medical Director
Services Agreement” (Director Agreement) with LaserAway
Medical Group, Inc. (“LA Medical”). The Director Agreement
contained an arbitration provision. So did a “Shareholders
Agreement” Kapoor later signed with LA Medical shareholders
Roy Winston, M.D., and Ritu Chopra, M.D.
      Several years later, Scott Heckmann, equity owner of
LaserAway Management, LLC (“LA Management”), who had not
signed either the Director Agreement or the Shareholders
Agreement, notified Kapoor that “our contract” was cancelled.
Winston later confirmed the Director Agreement was terminated.
Kapoor subsequently filed a complaint asserting 13 causes of
action against LA Management, LA Medical, Heckmann,
Winston, and Chopra (collectively defendants).
      Defendants moved to compel arbitration of Kapoor’s claims
under the arbitration provisions in the Director Agreement and
the Shareholders Agreement. Rejecting Kapoor’s contentions
that defendants had waived the right to arbitrate and that the
arbitration provisions were unconscionable, the superior court
granted the motions in part. It found arbitrable Kapoor’s first
cause of action for breach of contract against LA Medical, second
cause of action for breach of the implied covenant of good faith
and fair dealing against LA Medical, third cause of action for
breach of fiduciary duty against LA Medical, Winston, and
Chopra, and thirteenth cause of action for declaratory relief
against LA Medical, Winston, and Chopra. The court otherwise
denied the motions on the grounds that the remaining causes of
action were outside the scope of the arbitration provisions, which
it characterized as narrow.




                                2
       In this appeal, defendants argue that all of Kapoor’s causes
of action are within the scope of the arbitration provision in the
Director Agreement. They argue that the plain language of the
provision is expansive, and further rely on Vianna v. Doctors’
Management Company (1994) 27 Cal.App.4th 1186 (Vianna) and
Buckhorn v. St. Jude Heritage Medical Group (2004) 121
Cal.App.4th 1401 (Buckhorn), to argue that all the claims are
“rooted in” the Director Agreement. Defendants also contend
that Kapoor’s tenth and eleventh causes of action against
Heckmann and LA Management, for intentional interference
with contractual relations and intentional interference with
prospective economic advantage, are arbitrable under the
Shareholders Agreement. We reject these contentions and affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
Factual Allegations
       Kapoor filed the operative complaint in this action on April
13, 2018. The following allegations are taken from that
complaint; we do not pass on their veracity. (See Turtle Ridge
Media Group, Inc. v. Pacific Bell Directory (2006) 140 Cal.App.4th
828, 830, fn. 1.)
       Kapoor is a medical doctor who specializes in “oculoplastic
techniques and aesthetics, including the use of lasers.” Winston
and Chopra are also medical doctors. Kapoor, Winston, and
Chopra are the shareholders of LA Medical, a chain of medical
clinics offering cosmetic medical treatments. LA Management is
“a management service company with the purported role of
overseeing the non-medical aspects of [LA] Medical’s business.”
Heckmann owns a “substantial equity interest” in LA
Management. He is not a medical doctor.




                                3
       In 2007, Kapoor appeared on a reality television show and
performed “a medical, body contouring treatment on a reality
television personality.” After seeing the show, Heckmann
contacted Kapoor about joining LA Medical. Kapoor accepted the
offer and entered into the Director Agreement with LA Medical
on September 12, 2008.
       Under the Director Agreement, Kapoor assumed
responsibility “for ensuring that all medical duties and
responsibilities” of LA Medical were “fulfilled in the day-to-day
operations of [LA Medical] and its medical clinics” for a one-year
term beginning September 15, 2008. The term would
automatically renew each year, “unless either party notifies the
other, in writing, of its intention to terminate this Agreement not
late [sic] than thirty (30) days prior to the ending date of the
initial term or any annual extension thereof.” In addition to
setting forth Kapoor’s monthly fee and signing bonus, the
Director Agreement provided that then-sole shareholder Winston
would sell Kapoor a 10 percent share of LA Medical. An
arbitration provision in the Director Agreement provided, in
pertinent part, that “Any controversy between the parties to this
agreement involving the construction or application of any of the
terms, covenants, or conditions of this agreement will, on the
written request of one party served on the other, be submitted to
arbitration.”
       In or around 2010, Kapoor closed her own medical practice
to fully devote her time to LA Medical. In consideration for her
“growing responsibilities and dedicated service,” Kapoor received
a larger ownership interest in LA Medical. The Shareholders
Agreement, dated May 6, 2011, increased Kapoor’s ownership
share of LA Medical to 40 percent. Other signatories Winston




                                 4
and Chopra retained 40 percent and 20 percent ownership,
respectively. The Shareholders Agreement provided in pertinent
part that “Any controversy or claim arising out of this Agreement
shall be settled by arbitration conducted in accordance with the
Rules of the American Arbitration Association and judgment
upon the award may be entered in any court having jurisdiction.”
       Kapoor found her work at LA Medical rewarding until
approximately mid-2015. At that time, a new doctor, Will Kirby,
joined LA Medical. Kirby is male and approximately five years
younger than Kapoor. Kapoor alleges that Heckmann hired
Kirby in violation of California’s public policy against the
corporate practice of medicine. Kapoor further alleges that
Heckmann hired Kirby because Heckmann believed she was “too
emotional” to continue to oversee other physicians effectively and
Kirby would be “more malleable” and “would not challenge
Heckmann’s attempt to involve himself in the medical side of the
business. This, in turn, would allow Heckmann to put the
profitability of LaserAway Management ahead of LaserAway
Medical’s business interests and the best interests of LaserAway
Medical’s patients.”
       After Kirby joined LA Medical, Heckmann “began to inject
himself aggressively into the medical aspects” of the business.
Heckmann put Kirby in charge of revising LA Medical’s medical
“protocols” and dismissed concerns Kapoor and other physicians
raised about the protocols. Heckmann insisted that Kapoor
approve the protocols, and threatened that she would lose her job
if she did not. He characterized complaints from women as
“typical women shit.”
       In early 2016, Heckmann began writing and approving
“procedures” himself despite his lack of a medical degree. He also




                                5
directed LA Medical personnel to use free samples of products
during procedures involving paying customers. After Kapoor
expressed concern about these practices, Heckmann’s treatment
of her worsened. Kapoor developed medical problems, of which
Heckmann was dismissive. In June 2016, Heckmann cancelled a
business trip Kapoor was supposed to make to San Diego.
Heckmann told Kapoor not to challenge his decision because he
was “the president and CEO.” Heckmann subsequently accused
Kapoor of complaining too much and sent her a text message
“canceling our contract.” Kapoor received a letter from Winston
“formalizing” the termination of the Director Agreement two days
later. Kapoor alleges that Winston “simply acted as a straw-man,
through which Heckmann . . . exercised de facto control over
LaserAway Medical in clear violation of California law.”
Causes of Action
       On April 13, 2018, Kapoor filed a complaint setting forth
the above allegations and asserting thirteen causes of action
against defendants. In the first cause of action for breach of
contract, Kapoor alleged that LA Medical breached the Director
Agreement. In the second cause of action for breach of the
implied covenant of good faith and fair dealing, Kapoor alleged
that LA Medical unfairly interfered with her right to receive the
benefits to which she was entitled under the Director Agreement.
In the third cause of action for breach of fiduciary duty, Kapoor
alleged that Winston, Chopra, and LA Medical owed her duties as
a shareholder of LA Medical and breached those duties by
allowing Heckmann and LA Management to exercise de facto
control over LA Medical.
       Kapoor’s fourth through ninth causes of action alleged
wrongful termination and discrimination. In the fourth cause of




                               6
action for termination in violation of California Business and
Professions Code section 2056,1 Kapoor alleged that LA
Management, LA Medical, Heckmann, and Winston took adverse
employment actions against her in retaliation for her advocacy of
appropriate medical care. In the fifth cause of action for wrongful
termination in violation of public policy against the corporate
practice of medicine, Kapoor alleged that LA Management, LA
Medical, Heckmann, and Winston violated that public policy by
taking adverse action against her, including termination, in
response to her complaints about Heckmann and LA
Management. She further alleged that Heckmann’s termination
of her itself violated the public policy against the corporate
practice of medicine. In the sixth cause of action for
discrimination on the basis of gender in violation of FEHA,2
Kapoor alleged that LA Management, LA Medical, Heckmann,
and Winston took adverse employment actions against her that
were substantially motivated by her gender. In the seventh
cause of action for harassment on the basis of gender in violation
of FEHA, Kapoor alleged that LA Management, LA Medical,


      1The  purpose of Business and Professions Code section
2056 “is to provide protection against retaliation for physicians
who advocate for medically appropriate health care for their
patients.” (Bus. & Prof. Code, § 2056, subd. (a).) It provides that
the state has a public policy of encouraging physicians and
surgeons “to advocate for medically appropriate health care for
[their] patients,” including by “protest[ing] a decision, policy, or
practice that the physician . . . reasonably believes impairs the
physician’s ability to provide medically appropriate health care to
his or her patients.” (Id. § 2056, subd. (b).)
       2FEHA is the California Fair Employment and Housing

Act, codified at Government Code section 12900, et seq.



                                 7
Heckmann, and Winston subjected her to “severe, unwanted
harassing conduct because she is a woman.” In the eighth cause
of action for violation of California Labor Code section 1102.5,3
Kapoor alleged that LA Management, LA Medical, Heckmann,
and Winston retaliated against her for voicing concerns about
actions she believed to be unlawful. In the ninth cause of action
for wrongful termination in violation of public policy, specifically
Labor Code section 1102.5 and FEHA, Kapoor alleged that LA
Management, LA Medical, Heckmann, and Winston wrongfully
terminated her based on her gender and/or disclosure of
information regarding an unlawful act.
       In the tenth cause of action for intentional interference
with contractual relations, Kapoor alleged that Heckmann, acting
on behalf of LA Management, disrupted her contractual
relationship with LA Medical by “interfering with, and
improperly seeking to control, the medical aspects of LaserAway
Medical’s business”; “berat[ing], harass[ing], and threaten[ing]”
Kapoor “when she voiced concerns about [his] interference”; and
“ultimately purport[ing] to terminate Plaintiff’s contract with
LaserAway Medical after directing Plaintiff not to attend a
regularly scheduled meeting with LaserAway Medical’s personnel
in San Diego.” Kapoor made virtually identical allegations
against Heckmann and LA Management in the eleventh cause of
action for intentional interference with prospective economic
advantage. In the twelfth cause of action for conversion, Kapoor
alleged that LA Medical and LA Management intentionally and
substantially interfered with her possession of “certain
VelaShape laser equipment” that she “brought with her to

      3LaborCode section 1102.5 prohibits retaliation against
whistleblowers. (See Lab. Code, § 1102.5, subd. (b).)



                                 8
LaserAway Medical to use for the services provided to LaserAway
Medical’s patients.” Finally, in the thirteenth cause of action for
declaratory relief, Kapoor requested a determination of her rights
and duties concerning her shares of LA Medical. She specifically
cited to several provisions of the Shareholders Agreement in this
cause of action.
Motions to Compel Arbitration
       Defendants filed two motions to compel arbitration of
Kapoor’s claims. The first motion invoked the arbitration
provision in the Director Agreement, which required arbitration
of “[a]ny controversy between the parties to this agreement
involving the construction or application of any of the terms,
covenants, or conditions of this agreement.”
       Defendants contended that “at least nine” of Kapoor’s
thirteen causes of action—the first, second, fourth through ninth,
and twelfth—were subject to this arbitration provision, which
they characterized as “broad.” They asserted that the first cause
of action for breach of contract and second cause of action for
breach of the implied covenant of good faith and fair dealing were
subject to arbitration because they were expressly premised upon
alleged breaches of the Director Agreement. Defendants
contended the fourth through ninth causes action, all of which
alleged wrongful termination or mistreatment in violation of
statutes or public policy, “are all based on and arise out of Dr.
Kapoor’s position as Medical Director under the Director
Agreement and her allegation that she was wrongfully
terminated from this position.” They asserted that Kapoor
“alleges harassment and wrongful termination as an ‘employee’ of
LA Medical. But Dr. Kapoor was an independent contractor and
her role as Medical Director was governed exclusively by the




                                9
Director Agreement,” which contained provisions defining the
scope of her duties and processes by which she could be
terminated. Finally, they argued that the twelfth cause of action
for conversion was subject to arbitration because Kapoor “would
only have brought such equipment to LaserAway while engaged
as a Medical Director under the Director Agreement.”
       Defendants did not argue that Kapoor’s remaining causes
of action (third, tenth, eleventh, and thirteenth) were subject to
arbitration under the Director Agreement. Instead, they
addressed those causes of action in their second, concurrently
filed motion to compel arbitration under the Shareholders
Agreement, which required arbitration of “[a]ny controversy or
claim arising out of this agreement.” They contended that the
Shareholders Agreement “governs and controls all rights, duties,
and obligations of Dr. Kapoor as an alleged shareholder of LA
Medical, including the purchase, delivery, transfer, buyout,
repurchase, termination, valuation of the shares, and rights to
dividends of LA Medical.” Therefore, they argued, Kapoor’s third,
tenth, eleventh, and thirteenth causes of action were “rooted in””
the Shareholder Agreement and therefore subject to its “broad
arbitration provision.”
       Defendants argued that the third cause of action for breach
of fiduciary duty was “rooted in” the Shareholders Agreement
because Winston and Chopra would not owe Kapoor any fiduciary
duties absent the Shareholders Agreement. They contended that
the tenth cause of action for intentional interference with
contractual relations and prospective economic advantage against
Heckmann and LA Management “primarily deals with (i) Dr.
Kapoor’s rights as an alleged shareholder and (ii) the buyout
provision in the Shareholders Agreement.” They similarly




                               10
argued that the “gravamen” of the eleventh cause of action for
intentional interference with prospective economic advantage
against Heckmann and LA Medical was a “determination of what
rights and obligations Dr. Kapoor has under the Shareholders
Agreement.” Defendants contended the thirteenth cause of
action for declaratory relief “involves the interpretation and
application of the terms of the Shareholders Agreement and the
buyback obligations under the agreement.”
Oppositions and Further Briefing
      Kapoor opposed both motions. In both oppositions, she
raised three arguments against arbitration. First, Kapoor argued
that defendants waived the right to compel arbitration by
delaying their enforcement of and acting in a manner
inconsistent with the arbitration provisions. Second, she argued
that the provisions were unenforceable because they were
unconscionable. Finally, she argued that her claims were beyond
the scope of the arbitration provisions, which she characterized
as “narrow.”
      Defendants filed replies in support of both motions.
      The court heard the motions on February 25, 2019. After
hearing argument from both sides, the court ordered
supplemental briefing on Vianna, supra, 27 Cal.App.4th 1186,
and Howard v. Goldbloom (2018) 30 Cal.App.5th 659 (Howard) as
related to the Director Agreement, and whether the tenth and
eleventh causes of action were within the scope of the
Shareholders Agreement. Defendants’ supplemental brief argued
that Kapoor’s fourth through ninth causes of action for wrongful
termination and mistreatment were “rooted in” and therefore
arbitrable under the Director Agreement, and that her tenth and
eleventh causes of action for intentional interference “arose out




                               11
of” the Shareholder Agreement. Kapoor contended that both
arbitration provisions were narrow, such that her fourth through
ninth causes of action were outside the scope of the Director
Agreement and her tenth and eleventh causes of action were
outside the scope of the Shareholder Agreement. Both parties
subsequently filed short sur-replies in support of their positions.
Ruling
        In a ruling dated April 2, 2019, the court granted the
motions in part and denied them in part. The court first
considered and rejected Kapoor’s argument that defendants by
their litigation conduct waived any right to arbitrate.
        It then considered the scope of the arbitration provision in
the Director Agreement, which required arbitration of “[a]ny
controversy between the parties to this agreement involving the
construction or application of any of the terms, covenants, or
conditions of this agreement.” The court concluded that this
provision “does not contain language which the courts have
interpreted broadly, i.e., arising under or related to. Rather, the
arbitration clause uses language . . . more akin to the language
the courts have interpreted narrowly to apply to the contract
itself, i.e., arising from or arising out of.” The court rejected
defendants’ reliance on Vianna, supra, 27 Cal.App.4th 1186 and
Buckhorn, supra, 121 Cal.App.4th 1401, finding those cases
“inapplicable” because they required a “threshold finding that the
arbitration clause is broad.” Relying instead on Ramos v.
Superior Court (2018) 28 Cal.App.5th 1042, 1051-1054 (Ramos)
and Howard, supra, 30 Cal.App.5th 659, the court construed the
provision “narrowly[,] to apply only to claims relating to breach of
the Director Agreement, but not as to claims for violation of
statutory rights or the common law tort for wrongful termination




                                12
in violation of public policy.” Only the first cause of action for
breach of contract and the second cause of action for breach of the
implied covenant of good faith and fair dealing met this standard;
the court concluded that the fourth through ninth causes of
action for wrongful termination and the twelfth cause of action
for conversion were not subject to arbitration under the Director
Agreement.
       The court then considered whether the provision should be
enforced, or whether Kapoor had demonstrated its
unconscionability. The court concluded that the provision at
worst, “presents a minimal degree of procedural
unconscionability.” It also found “little, if any, substantive
unconscionability.” The court thus granted the motion to compel
arbitration as to the first and second causes of action.
       The court conducted a similar analysis of the arbitration
provision in the Shareholders Agreement, which required
arbitration of “[a]ny controversy or claim arising out of this
Agreement.” As in its analysis of the Director Agreement, the
court relied on Ramos, supra, 8 Cal.App.5th at pp. 1051-1054 for
the proposition that the phrase “arising out of” is typically
interpreted narrowly. It thus concluded that the arbitration
provision in the Shareholders Agreement “must be construed
narrowly to apply only to claims relating to claims [sic] arising
out of the Shareholders Agreement, but not as to claims for torts
against Heckmann and LaserAway Management, which are non-
parties to the Shareholders Agreement.” The court granted the
motion as to the third cause of action for breach of fiduciary duty
and the thirteenth cause of action for declaratory relief, and
denied it as to the tenth and eleventh causes of action for
intentional interference by Heckmann and LA Management. The




                                13
court further found that the provision was not unconscionable. It
stayed litigation of the fourth through twelfth causes of action
pending arbitration of the first, second, third, and thirteenth
causes of action.
      Defendants timely appealed. Kapoor did not cross-appeal.4
                          DISCUSSION
      Defendants contend that all of Kapoor’s claims are subject
to arbitration, “because they (1) involve the application of the
Director Agreement, including the invocation of termination
procedures, or (2) arise out of the buyout provisions in the
Shareholders Agreement.” They further argue that Vianna,
supra, 27 Cal.App.4th 1186 and Buckhorn, supra, 121
Cal.App.4th 1401, which they characterize as “the only cases on
point,” “mandate” this conclusion “with respect to the Director
Agreement.” Because we conclude none of these contentions
prevails, we need not reach their argument that the trial court
erred by holding that the arbitration provision in the Shareholder
Agreement could not be applied to non-signatories of that
document.
I.    Legal Principles
      California has a strong public policy in favor of arbitration.
(Rice v. Downs (2016) 248 Cal.App.4th 175, 185 (Rice).) As a
result, doubts regarding the arbitrability of a dispute generally
are resolved in favor of arbitration, unless the arbitration
provision is not susceptible to an interpretation covering the
dispute. (Ibid.; Coast Plaza Doctors Hospital v. Blue Cross of


      4We  accordingly do not consider her argument that the
arbitration provision of the Director Agreement is
unconscionable. (See Transworld Systems, Inc. v. County of
Sonoma (2000) 78 Cal.App.4th 713, 716 & fn. 4.)



                                14
California (2000) 83 Cal.App.4th 677, 686 (Coast Plaza).) The
party opposing arbitration bears the burden of showing that the
provision at issue cannot be interpreted to cover the claims in her
complaint. (Aanderud v. Superior Court (2017) 13 Cal.App.5th
880, 890 (Aanderud).) “There is no public policy, however, that
favors the arbitration of disputes the parties did not agree to
arbitrate.” (Ibid.)
       “‘When deciding whether the parties agreed to arbitrate a
certain matter (including arbitrability), courts generally . . .
should apply ordinary state-law principles that govern the
formation of contracts.’ [Citation.]” (Aanderud, supra, 13
Cal.App.5th at p. 890.) “Thus, an arbitration agreement is
governed by contract law and is construed like other contracts to
give effect to the intention of the parties.” (Ibid.; see also Rice,
supra, 248 Cal.App.4th at p. 185.) Under the “ordinary rules of
contract interpretation,” the court attempts to effectuate the
parties’ intentions by carefully examining the operative
contractual terms. (Rice, supra, 248 Cal.App.4th at p. 185.) It
considers the usual and ordinary meaning of the language and
the circumstances under which the agreement was made. (Ibid.)
It also considers the entirety of the contract, giving effect to every
part to the extent practicable and using each part to interpret the
others. (Id. at p. 186.) Ultimately, the question is whether the
terms of the specific arbitration provision under consideration
reasonably cover the dispute as to which arbitration is requested.
(Id. at p. 185; see also Bono v. David (2007) 147 Cal.App.4th
1055, 1063 (Bono).)
       Whether a particular dispute is within the scope of an
arbitration provision “rests substantially on whether the clause
in question is ‘broad’ or ‘narrow.’” (Bono, supra, 147 Cal.App.4th




                                 15
at p. 1067.) Broad arbitration provisions use language such as
“any claim arising from or related to this agreement,” or “arising
in connection with the [a]greement.” (Rice, supra, 248
Cal.App.4th at p. 186.) “It has long been the rule in California
that a broadly worded arbitration clause . . . may extend to tort
claims that may arise under or from the contractual relationship.
‘There is no requirement that the cause of action arising out of a
contractual dispute must be itself contractual. At most, the
requirement is that the dispute must arise out of contract.’
[Citations.]” (Coast Plaza, supra, 83 Cal.App.4th at p. 686.) Put
another way, broad arbitration provisions may encompass tort
claims that are “rooted in” or “touch” the contractual relationship
between the parties. (Rice, supra, 248 Cal.App.4th at p. 186;
Howard, supra, 30 Cal.App.5th at p. 664; see also Vianna, supra,
27 Cal.App.4th at p. 1190; Buckhorn, supra, 121 Cal.App.4th at
p. 1407.)
       Narrow arbitration provisions, in contrast, use language
tying them more closely to the contract at issue, such as “arising
from” or “arising under” the parties’ agreement. (Rice, supra, 248
Cal.App.4th at p. 186.) Narrow arbitration provisions generally
do not reach claims extending beyond the corners of the contract.5



      5In their opening brief and during oral argument,
defendants cited Efund Capital Partners v. Pless (2007) 150
Cal.App.4th 1311 (Efund) for the proposition that a provision
requiring arbitration of “[a]ny dispute or other disagreement
arising from or out of this . . . [a]greement” may be broad enough
to encompass tort claims.” The holding in Efund does not negate
the general rule. As Rice notes, phrases such as “any dispute” or
“any controversy” are not alone determinative; the words
following them, such as “arising out of,” “concerning,” or



                                16
They “encompass only disputes relating to the interpretation and
performance of the agreement.” (Id. at p. 187.)
       Because there is no factual dispute regarding the terms of
the agreements at issue, we review the superior court’s
application of these principles and interpretation of the
arbitration provisions de novo. (Howard, supra, 30 Cal.App.5th
at p. 664; Rice, supra, 248 Cal.App.4th at p. 185.)
II.    The Director Agreement
       A.    Plain Language
       The arbitration provision in the Director Agreement states
that “Any controversy between the parties to this agreement
involving the construction or application of any of the terms,
covenants, or conditions of this agreement will, on the written
request of one party served on the other, be submitted to
arbitration.” Defendants first contend that it is “clear from the
plain language that the parties intended to arbitrate all disputes
involving the construction or application of the terms of the
agreement—regardless of whether the claims sound in tort or
contract.” They point to the use of the phrase “any controversy.”
While acknowledging that it is “necessarily modified by the
phrase involving the construction or application of the terms of
the agreement,” they contend that the other terms in the Director
Agreement “broadly encompass Dr. Kapoor’s work obligations,
her compensation, and the circumstances under which she could
be terminated,” and all of Kapoor’s claims “involve” those
concepts. Kapoor responds that the plain terms of the provision
reach “only claims that require construing or applying the
provisions of the Director Agreement.”

“involving” are also crucial to a provision’s scope. (Rice, supra,
248 Cal.App.4th at p. 187.)



                                 17
       Kapoor has the better of this argument. The plain
language of the arbitration provision renders it applicable only to
controversies “involving the construction or application of any of
the terms, covenants, or conditions of this agreement.” Such
language has been characterized as “very specific and narrow.”
(Rice, supra, 248 Cal.App.4th at pp. 189-190 [discussing Bono,
supra, 147 Cal.App.4th at pp. 1058, 1067, 1069].) In Bono, the
arbitration clause at issue appeared in a real estate development
contract and encompassed “[a]ny controversy among the parties
involving the construction or application of any provision of this
Agreement.’ (Bono, supra, 147 Cal.App.4th at p. 1058.) The
court concluded that a defamation claim was outside its scope
because it did not “involve the construction or application of any
provision of the real property agreement.” (Id. at p. 1067.) The
same is true of Kapoor’s claims at issue here: none of them
involves the construction or application of the Director
Agreement.
       The fourth, fifth, eighth, and ninth causes of action allege
that defendants, with the exception of Chopra, took adverse
employment actions, including termination, against Kapoor in
violation of state law and public policy. The sixth and seventh
causes of action allege that the same subset of defendants
violated FEHA by discriminating against and harassing Kapoor
on the basis of her gender. The twelfth cause of action for
conversion alleges that LA Medical and LA Management
interfered with Kapoor’s property by maintaining possession of
her medical equipment. None of these causes of action involves
the “construction or application of any of the terms, covenants, or
conditions” of the Director Agreement. Indeed, none of them even
mentions the Director Agreement.




                                18
       Defendants contend that “a fact-finder must consider
whether Dr. Kapoor was complying with her contractual duties,
whether she was entitled to the compensation detailed in the
contract, and whether she was properly terminated under the
Director Agreement” to resolve any of these claims. Defendants
identify as the relevant provisions “(1) the services provisions in
Paragraph 2, which describe Dr. Kapoor’s duties, (2) the
compensation provisions in Paragraph 3, which set forth some of
the privileges of which Dr. Kapoor claims she was deprived, and
(3) the termination provisions in Paragraphs 1 and 8 of the
Director Agreement, which permit a party to terminate the
agreement without cause with 30 days’ written notice.” Nothing
in those provisions addresses state law, public policy, or the
ownership of property Kapoor brought to LA Medical.
       Paragraph 1, “Period of Employment,” states that the term
of the Director Agreement is one year, and that it will
automatically renew unless either party terminates it in writing
at least 30 days prior to the renewal date. Paragraph 2,
“Services,” states that Kapoor will hold the title of Medical
Director; bear responsibility for ensuring fulfillment of “all
medical duties and responsibilities” of LA Medical; make monthly
visits to each LA Medical location in the greater Los Angeles
area; be available by telephone or in person at least 10 hours per
month, including the time spent on her monthly visits; will be
permitted to maintain her personal practice; will not be
responsible for LA Medical locations outside Los Angeles,
Orange, and San Diego Counties; and acknowledges that she is
being employed as an independent contractor.6 Paragraph 3,

      6Defendants  contend that “many of Dr. Kapoor’s tort claims
require a threshold determination that she was an ‘employee’ and



                                19
“Compensation and Expense Reimbursement,” sets forth the
amounts of Kapoor’s monthly compensation and signing bonus,
as well as the process by which she may seek reimbursement of
expenses. Paragraph 8, “Termination,” states that the Director
Agreement may be terminated by either party for cause or by
breach, by Kapoor’s death, by Kapoor’s loss of medical license, or
by 30 days’ written notice. Kapoor’s claims that she was
retaliated against, discriminated against, harassed, deprived of
her property, and wrongfully terminated do not “involve”
anything in these paragraphs. As Kapoor argues, her claims
“seek[ ] to vindicate rights that originate and exist outside of the
Director Agreement and do not depend upon the interpretation or
application of that agreement’s terms.” We find it telling that
defendants make no attempt to specifically link any of the
contractual language to any of the causes of action.
       Defendants also contend that Kapoor’s tenth cause of action
for intentional interference with contractual relations and her
eleventh cause of action for intentional interference with
prospective economic advantage are subject to arbitration under

not, as stated in the Director Agreement, an independent
contractor,” and resolution of that issue “will necessarily involve
the construction of the terms of the Director Agreement.” Even if
some of the claims require Kapoor to establish that she is an
employee and not an independent contractor, the parties’
contractual label “is not dispositive and will be ignored if their
actual conduct establishes a different relationship.” (Estrada v.
FedEx Ground Package System, Inc. (2007) 154 Cal.App.4th 1,
11.) The terms of the Director Agreement accordingly may not be
involved in this determination. We are not persuaded otherwise
by defendants’ oral arguments regarding Elijahjuan v. Superior
Court (2012) 210 Cal.App.4th 15 and statements Kapoor made
below in connection with her unconscionability argument.



                                20
the Director Agreement. Defendants did not make this argument
below; they argued only that the first, second, fourth through
ninth, and twelfth causes of action were arbitrable under the
Director Agreement. As a general rule, a party may not raise a
new contention for the first time on appeal. However, we may
exercise our discretion to consider such an argument where, as
here, the new theory presents a question of law to be applied to
undisputed facts in the record. (Shaw v. Regents of University of
California (1997) 58 Cal.App.4th 44, 51.) We do so, and conclude
these claims also do not “involv[e] the construction or application
of any of the terms, covenants, or conditions” of the Director
Agreement. The gravamen of the tenth and eleventh causes of
action is Heckmann’s alleged misconduct in obstructing,
harassing, and terminating Kapoor, not the particulars of the
underlying contract.
       Defendants argue that the “absence of any provision in the
contract regarding jurisdiction or courts of law” in the Director
Agreement “indicates that they did not contemplate litigating
any claim in court, whether sounding in contract or tort.” The
single case they cite in support of this proposition, Rice, supra,
248 Cal.App.4th at p. 188, is not persuasive on this point. In
Rice, the court “contrast[ed] the narrowly worded arbitration
clause with the immediately preceding, expansively worded
jurisdiction clause” and concluded that the comparison made
clear that the parties intended to arbitrate only a limited range of
claims. (Ibid.) The court observed that the “parties could easily
have copied and pasted the broader text from the jurisdiction
clause to the arbitration clause, but chose not to do so. This
omission has significance. . . .” (Id. at pp. 188-189.) The
significance of the jurisdiction clause thus was not its mere




                                21
presence, but the expansive language it used vis-à-vis the
arbitration clause. The Director Agreement, which lacks a
comparable clause governing jurisdiction or venue, does not, as
defendants suggest, “present[ ] the opposite situation.” We
cannot reach a conclusion about the parties’ intent by comparing
the arbitration provision to a jurisdiction clause that does not
exist.
       B.    Vianna and Buckhorn
       Defendants contend that Vianna, supra, 27 Cal.App.4th
1186 and Buckhorn, supra, 121 Cal.App.4th 1401 require the
superior court to send all of Kapoor’s claims to arbitration
because they “have facts that are the most similar to those at
issue here and are dispositive.” The superior court held that the
cases were inapplicable without a threshold finding that the
language of the arbitration provisions is broad. We agree with
the superior court’s analysis.
       In Vianna, supra, 27 Cal.App.4th at p. 1188, plaintiff
Vianna worked as the Vice President for Human Resources at
defendant The Doctors’ Management Company (Doctors). Vianna
resigned after Doctors’ chairperson, president, and CEO accused
him of “hitting on” another employee’s husband. (Ibid.) Vianna
subsequently filed a complaint alleging that Doctors terminated
him in violation of public policy, breached the implied covenant of
good faith and fair dealing, negligently inflicted emotional
distress, and defamed him. (Id. at p. 1189.) Doctors moved to
compel arbitration based on the arbitration provision in Vianna’s
employment contract: “[i]n the event of any dispute of any kind
whatsoever regarding the meaning, interpretation or enforcement
of the provisions of this Agreement, both parties agree that the
matter shall be resolved through the use of binding arbitration as




                                22
provided in California Code of Civil Procedure 1280 et seq.” (Id.
at p. 1188.) The superior court denied the motion, but the
appellate court reversed. It concluded that the parties “at least
arguably agreed” to arbitrate Vianna’s tort claims by requiring
arbitration of “any dispute of any kind whatsoever” over the
terms of the contract. (Id. at p. 1190.) The appellate court added
that all of Vianna’s claims were “rooted in the employment
relationship created by their contact.” (Ibid.)
       Buckhorn, supra, 121 Cal.App.4th 1401, was decided ten
years after Vianna and followed it closely. In Buckhorn, plaintiff
Buckhorn, a physician, was terminated by his employer, St. Jude
Heritage Medical Group (Medical Group), of which he was a
shareholder. (Buckhorn, supra, 121 Cal.App.4th at p. 1405.)
Buckhorn filed a complaint against Medical Group asserting
causes of action for fraud in the inducement, wrongful
termination, defamation, intentional and negligent interference
with prospective business advantage, unfair competition,
constructive trust, and accounting. (Id. at p. 1404.) Medical
Group moved to compel arbitration, citing two different
arbitration provisions. (Id. at p. 1406.) The superior court
denied the motion based on the first provision and ignored the
second, which was in Buckhorn’s employment contract and
provided for arbitration “[i]n the event that a dispute arises
between the parties concerning the enforcement or the
interpretation of any provisions of this Agreement.” (Ibid.) The
appellate court reversed. Relying on Vianna, which it
characterized as “dispositive,” the appellate court determined
that the case “turns on whether the tort claims are ‘rooted’ in the
contractual relationship between the parties.” (Id. at p. 1407.) It
held that all of Buckhorn’s claims were arbitrable “[b]ecause




                                23
Buckhorn failed to demonstrate his tort claims were ‘wholly
independent’ of the employment agreement, and any doubts must
be resolved in favor of arbitration.” (Id. at p. 1408.)
       Defendants argue that there are “stark similarities”
between this case and Vianna and Buckhorn that render those
authorities controlling here. They emphasize the factual
background of the cases, and further contend that the arbitration
provisions they address are “similar” to the one in the Director
Agreement. We are not persuaded that the similarities are
sufficient to render the cases dispositive. The arbitration clauses
in Vianna and Buckhorn were very similar to one another, but
are distinguishable from the provision contained in the Director
Agreement.
       The arbitration clause in Vianna provided, “in the event of
any dispute of any kind whatsoever, regarding the meaning,
interpretation or enforcement of the provisions of this Agreement,
both parties agree that the matter shall be resolved through the
use of binding arbitration.” (Vianna, supra, 27 Cal.App.4th at p.
1188.) The arbitration clause in Buckhorn similarly required
arbitration “[i]n the event that a dispute arises between the
parties concerning the enforcement or the interpretation of any
provisions of this Agreement.” (Buckhorn, supra, 121
Cal.App.4th at p. 1404 & fn. 1.) Both clauses mandated
arbitration of disputes “concerning” or “regarding” the
“enforcement” or “interpretation” of the contracts at issue. The
clause here, in contrast, requires arbitration of disputes
“involving the construction or application of any of the terms,
covenants, or conditions of this agreement.” Bono, supra, 147
Cal.App.4th at p. 1067, concluded that this language was




                                24
“substantially narrower than . . . the clause[ ] at issue in . . .
Vianna. . . .”
       Defendants contend Bono is inapplicable because the
contract there “did not set forth the details of an ongoing working
relationship.” However, they do not cite any authority in support
of their assertion that “a broader range of claims will ‘involve’ the
‘construction or application’” of contractual terms when “the
agreement defines the entire working relationship between the
two parties.”
       Only after concluding that the provisions in Vianna and
Buckhorn were broad did the courts there consider whether the
claims at issue were “rooted in” the contracts. The trial court did
not err by following that analytical sequence here. Bono, supra,
147 Cal.App.4th at p. 1067, which is both more recent than
Vianna and Buckhorn and addresses an arbitration provision
more analogous to that here (“any controversy among the parties
involving the construction or application of any provision of this
Agreement”), held that the decision whether an arbitration clause
covers a particular dispute rests substantially on the breadth of
the clause. Indeed, Coast Plaza, supra, 83 Cal.App.4th at p. 686
recognized that “a broadly worded arbitration clause . . . may
extend to tort claims that may arise under or from the
contractual relationship.”
       The logical implication of this principle is that a narrowly
worded arbitration clause may not so extend. Because the
language here is narrower than that in Vianna and Buckhorn, we
do not consider whether it extends to Kapoor’s non-contractual
claims. This is not to say that “[t]he issue is . . . resolved simply
by determining whether the arbitration clause is narrow or
broad” (Rice, supra, 248 Cal.App.4th at p. 187); rather, we hold




                                 25
that the claims here do not fall within the narrow universe of
claims “involving the construction or application of any of the
terms, covenants, or conditions of” the Director Agreement.
       As the court observed in Rice, “‘There is a good reason to
indicate clearly to contracting parties what specific language will
signify that the scope of their arbitration agreement is narrow.
Once they know the specific language that is required, they can
rely on that language to produce a result they jointly desire. . . .’”
(Rice, supra, 248 Cal.App.4th at p. 189, quoting Cape Flattery
Limited v. Titan Maritime, LLC (9th Cir. 2011) 647 F.3d 914,
923.) The same principle applies when parties wish their
arbitration provisions to be construed broadly. Both Vianna
(1994) and Buckhorn (2004) significantly predate the Director
Agreement, which was signed in 2008. Defendants, who drafted
the agreement, could have used the language from Vianna or
Buckhorn rather than language similar to that in Bono, which
was expressly held to be narrower than that in Vianna. They did
not do so.
III. The Shareholders Agreement
       The Shareholders Agreement provides that “[a]ny
controversy or claim arising out of this Agreement shall be
settled by arbitration conducted in accordance with the Rules of
the American Arbitration Association and judgment upon the
award may be entered in any court having jurisdiction.”
Defendants contend this provision requires arbitration of
Kapoor’s tenth cause of action for intentional interference with
contractual relations and eleventh cause of action for intentional
interference with prospective economic advantage. We disagree.
       It is well settled that arbitration provisions using the
language “arising from” or “arising out of” an agreement are




                                  26
considered narrow in scope and “have generally been interpreted
to apply only to disputes regarding the interpretation and
performance of the agreement.” (Ramos, supra, 28 Cal.App.5th
at p. 1052; see also Howard, supra, 30 Cal.App.5th at p. 664.)
Defendants contend that the tenth and eleventh causes of action,
which name only Heckmann and LA Management as defendants,
“arise out of” the Shareholders Agreement involving LA Medical,
Winston, and Chopra because they include allegations
referencing Kapoor’s 40 percent share in LA Medical.
Specifically, the tenth cause of action for intentional interference
with contractual relations alleges: “LaserAway Medical has
indicated its intention to rely on its termination of the [Director]
Agreement, coupled with the buy-out provisions in the
Shareholders Agreement, to take back Plaintiff’s 40% ownership
interest in the company. LaserAway Medical thus seeks to rob
Plaintiff of her rightful ownership interest in the company and
her share of dividends.” The eleventh cause of action alleges:
“Plaintiff was in an economic relationship with LaserAway
Medical that probably would have resulted in an economic benefit
to Plaintiff, including but not limited to a continuing 40% share
in the profits of LaserAway Medical.”
       Defendants characterize these allegations as “primary
factual allegations” of the causes of action, asserting that Kapoor
“is alleging that Defendants improperly abused the contractual
buyout provision in the Shareholders Agreement to tortiously
deprive her of her shares.” This is not a plausible reading of
these causes of action. Both the tenth and eleventh causes of
action primarily allege that Heckmann and LA Management
interfered with Kapoor’s contractual relationship with LA
Medical, not the other shareholders.




                                27
       The tenth cause of action alleges that “Heckmann, acting
on behalf of LaserAway Management, disrupted the contractual
relationship between Plaintiff and LaserAway Medical” by
“interfering with, and improperly seeking to control, the medical
aspects of LaserAway Medical’s business” and “berated, harassed,
and threatened Plaintiff’s job when she voiced concerns.” It
further alleges that Heckmann instigated and interfered with her
termination. It also explicitly specifies that the contractual
relationship to which it refers is “the [Director] Agreement
attached hereto as Exhibit 2 and incorporated herein by this
reference.” Though it later mentions the Shareholders
Agreement in the allegation on which defendants rely, the
gravamen of the tenth cause of action is Heckmann’s alleged
interference with the Director Agreement; it does not “arise out
of” the Shareholders Agreement.
       The eleventh cause of action also relies primarily upon the
Director Agreement. It similarly alleges that Heckmann
“berated, harassed, and threatened Plaintiff’s job when she
voiced concerns about Heckmann’s interference, and ultimately
purported to terminate Plaintiff’s contract with LaserAway
Medical,” and that Heckmann intended to disrupt Kapoor’s
economic relationship with LA Medical. Notably, the only
contract attached to Kapoor’s complaint was the Director
Agreement.
       Defendants contend their interpretation of the tenth and
eleventh causes of action “is buttressed by the fact that, as in the
Director Agreement, the Shareholders Agreement does not
contain any clauses concerning dispute resolution other than the
arbitration provision.” This argument fails here for the same
reasons we found it lacking above.




                                28
      Because we conclude that the tenth and eleventh causes of
action do not “arise out of” the Shareholders Agreement, we need
not reach defendants’ argument that the trial court erred by
holding that the arbitration provision in the Shareholder
Agreement could not be applied to non-signatories of that
document.
                          DISPOSITION
      The order of the superior court is affirmed. Kapoor is
awarded her costs of appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                          COLLINS, J.

We concur:



WILLHITE, ACTING P.J.



CURREY, J.




                               29